DETAILED ACTION
This Office Action is in response to the election of claims filed on June 9, 2022.
Acknowledgement
Applicant’s election without traverse of Group I: Claim 1-11 in the reply filed on June 9, 2022 is acknowledged. Claim 1-19 are currently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/2020 and 7/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo (US 2010/0055842).
With respect to claim 1, Sugo discloses (Fig 4) most aspects of the present invention including a semiconductor device, comprising:
a substrate (6)
a first layer (13) provided above a first surface of the substrate, the first layer including a plurality of types of resins having different molecular weights and a filler (par 22 and 113)
a first semiconductor chip (15) provided above the first layer; 
a second layer (3a) provided in at least a part of a first region between the substrate and the first layer, the second layer including at least one type of resins among the plurality of types of resins having a molecular weight smaller than a molecular weight of other types of resins among the plurality of types of resins (par 22 and 32-34)
a filler having a lower concentration than the filler of the first layer (par 36)
Regarding claim 1, Differences in the molecular weights will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such molecular weights are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).


Criticality
Since the applicant has not established the criticality of the molecular weights and similar molecular weights are known in the art (see e.g. Sugo), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed molecular weights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 3, Sugo discloses (Fig 4) further comprising224811-7764-8840.1Atty. Dkt. 114124-0393 a second semiconductor chip (5) disposed between the substrate (6) and the first layer (13); and a wire (7) electrically connecting the substrate and the second semiconductor chip, wherein the second layer (3a) is provided in a third region between the wire and at least one of the substrate, the first layer or the second semiconductor chip below the wire.
With respect to claim 4, Sugo discloses (Fig 4) wherein the third region includes a gap formed by the wire and filled by the second layer.
With respect to claim 5, Sugo discloses (Fig 4) wherein among the plurality of types of resins having different molecular weights, a ratio of a minimum value to a maximum value of the molecular weights is equal to or less than a predetermined value (par 22 and 32).
Regarding claim 5, Differences in the molecular weights will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such molecular weights are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the molecular weights and similar molecular weights are known in the art (see e.g. Sugo), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed molecular weights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 6, Sugo discloses (Fig 4) wherein the predetermined value is 1/10 or less.
Regarding claim 6, Differences in the molecular weights’ values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such molecular weights’ values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).



Criticality
Since the applicant has not established the criticality of the molecular weights’ values and similar molecular weights’ values are known in the art (see e.g. Sugo), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed molecular weights’ values or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 7, Sugo discloses (Fig 4) wherein the predetermined value is between 1/100 and 1/1000.
Regarding claim 7, Differences in the molecular weights’ values will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such molecular weights’ values are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the molecular weights’ values and similar molecular weights’ values are known in the art (see e.g. Sugo), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed molecular weights’ values or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 8, Sugo discloses (Fig 4) wherein the first layer includes at least one of acrylic rubber or polyimide, and at least one of an epoxy resin or a phenol resin, and the second layer includes at least one of the epoxy resin or the phenol resin (par 22).
With respect to claim 9, Sugo discloses (Fig 4) wherein the filler comprises silica (par 34).
Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo (US 2010/0055842) in view of Igarashi (US 2011/0316172).
With respect to claim 2, Sugo discloses (Fig 4) most aspects of the present invention. However, Sugo does not show wherein the substrate includes a recess, and further comprising a second layer in a second region between the recess and the first layer.
On the other hand, Igarashi (Fig 4a-4c) teaches a semiconductor device comprising a substrate (30) that includes a recess, a first layer (3) provided above a first surface of the substrate, and further comprising a second layer (37) provided in in a second region between the recess and the first layer. Igarashi teaches doing so to allow flip- bonding a first semiconductor chip to the wiring board via the formation of a thermosetting epoxy resin filled in the recess by pressing the first semiconductor chip against the wiring board via the thermosetting resin film while heating the first semiconductor chip and prevent formation of cavities due to excess thermosetting resin that may flow out from the recess (par 51 and 54).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the substrate includes a recess, and further comprising a second layer in a second region between the recess and the first layer in the device of Sugo to allow flip- bonding a first semiconductor chip to the wiring board via the formation of a thermosetting epoxy resin filled in the recess by pressing the first semiconductor chip against the wiring board via the thermosetting resin film while heating the first semiconductor chip and prevent formation of cavities due to excess thermosetting resin that may flow out from the recess.
With respect to claim 10, Igarashi (Fig 4a-4c) teaches wherein a top surface of the second layer (37) is lower than a top edge of the recess.
With respect to claim 11, Igarashi (Fig 4a-4c) teaches wherein the second layer (37) is convex in the recess.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814